

117 S2447 IS: Securing Universal Communications Connectivity to Ensure Students Succeed Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2447IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Markey (for himself, Mr. Van Hollen, Mr. Luján, Mr. Brown, Ms. Warren, Ms. Hirono, Mr. Blumenthal, Ms. Baldwin, Mrs. Gillibrand, Ms. Klobuchar, Mr. Casey, Mr. Padilla, Mr. Booker, Mr. Reed, Mr. Durbin, Mr. Wyden, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the American Rescue Plan Act of 2021 to provide additional funding for E-rate support for emergency educational connections and devices, and for other purposes.1.Short titleThis Act may be cited as the Securing Universal Communications Connectivity to Ensure Students Succeed Act or the SUCCESS Act.2.Support for emergency educational connections and devices(a)In generalSection 7402 of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting (except as provided in subsection (c)(2)(B)) after during a COVID–19 emergency period; and(2)in subsection (c)—(A)by striking paragraph (2) and inserting the following:(2)AppropriationIn addition to amounts otherwise available, there is appropriated to the Emergency Connectivity Fund, out of any money in the Treasury not otherwise appropriated—(A)for fiscal year 2021—(i)$7,171,000,000, to remain available until September 30, 2030, for—(I)the provision of support under the covered regulations; and(II)the Commission to adopt, and the Commission and the Universal Service Administrative Company to administer, the covered regulations; and(ii)$1,000,000, to remain available until September 30, 2030, for the Inspector General of the Commission to conduct oversight of support provided under the covered regulations; and(B)for each of fiscal years 2022 through 2026, $8,000,000,000, to remain available until expended, for the provision of support under the covered regulations, without regard to when— (i)that support is provided; or (ii)any purchase described in subsection (a) occurs.; and(B)in paragraph (3), by striking under paragraph (2)(A) may be used for the purposes described in clause (ii) of such paragraph and inserting under paragraph (2)(A)(i) may be used for the purposes described in subclause (II) of such paragraph.(b)Updates to regulationsThe Federal Communications Commission may make any updates to the regulations promulgated under section 7402(a) of the American Rescue Plan Act of 2021 (Public Law 117–2), as in effect before the date of enactment of this Act, that may be necessary as a result of the amendments made by subsection (a) of this section.